Case 3:11-cv-00078-JBA Document 1152 Filed 12/20/18 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff, Civil No. 3:11CV78 (JBA)
v.
FRANCISCO ILLARRAMENDT et al., December w 2018
Defendants.
ORDER

The Court has reviewed the unopposed Tenth Interim Application for Costs and
Fees [Doc. # 1148] for the Receiver John Carney, the Receiver’s legal advisors Baker &
Hostetler LLP (“B&H”), Higgs & Johnson (“H&J”) Cayman Islands counsel for the
Receiver), and forensic accountants FTI Consulting, Inc. (“FTI”), represented as
conforming lo the Billing instructions fur Receivers in Civil Actions Commenced by the
United States Securities and Exchange Commission (“SEC Guidelines”) and the
Commission's Response to the Receiver's Tenth Fee Application [Doc. #1151]. In light of
the nature and scope of the work reflected in the Application, the Court APPROVES the
application, subject to the twenty percent hold-back, which will be considered in a future
fee application.

Accordingly, the Receivership Estate is authorized to pay to the Receiver and B&H
compensation for legal services rendered in the amount of $625,819.00 and

reimbursement of expenses in the amount of $14,384.00; to FTI, compensation for

services rendered in the amount of $309,908.00 and reimbursement of expenses in the
Case 3:11-cv-00078-JBA Document 1152 Filed 12/20/18 Page 2 of 2

amount of $303,106.00 to H&J, compensation for services rendered in the amount of

$17,117.00, and reimbursement of expenses in the amount of $1,834.00.

IT IS SO ORDERED.

—~ A AL \
/$| oo

ee, ne ee
fos Arterton, U.S.D.J.

Dated at New Haven, Connecticut this day of December 2018.

 

vt

:
